793 So. 2d 132 (2001)
Michael B. BANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3272.
District Court of Appeal of Florida, Fourth District.
August 22, 2001.
Michael B. Banks, Polk City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice for appellant to seek relief from the Department of Corrections, and if necessary, filing a petition for writ of mandamus in the circuit *133 court in the county in which he is incarcerated. See Killings v. State, 567 So. 2d 60 (Fla. 4th DCA 1990)(holding that any complaint appellant may have about the Department of Corrections' interpretation of his sentences must be addressed through administrative proceedings and, if necessary, by mandamus in the circuit court); see also, Bedford v. State, 775 So. 2d 402 (Fla. 4th DCA 2000)(holding that a mandamus petition, rather than motion for postconviction relief, was appropriate remedy to have Department of Corrections honor amount of jail credit awarded in each of defendant's sentences).
FARMER, KLEIN and TAYLOR, JJ., concur.